Citation Nr: 0313674	
Decision Date: 06/24/03    Archive Date: 06/30/03

DOCKET NO.  00-00 338	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to an increased disability rating for residuals 
of a left ankle sprain, currently evaluated as 20 percent 
disabling.


ATTORNEY FOR THE BOARD

C. Dillon, Associate Counsel




INTRODUCTION

The appellant served on active duty from January 1990 to 
January 1994.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon.


FINDING OF FACT

On June 6, 2003, prior to the promulgation of a decision in 
the appeal, the Board received notification from the 
appellant that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant have been met.
38 U.S.C.A. § 7105(d)(5) (West 2002); 38 C.F.R. §§ 20.202, 
20.204 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. §§ 20.202, 20.204(b)(3) (2002).  
Withdrawal may be made by the appellant or by his or her 
authorized representative.  38 C.F.R. § 20.204(a) (2002).  

The RO increased the disability rating from zero to 10 
percent in a November 1998 rating decision.  The appellant 
was notified of this decision and of his appellate rights by 
letter dated November 5, 1998.  He submitted a notice of 
disagreement to the RO in November 1998.  The RO increased 
the disability rating to 20 percent in an April 1999 rating 
decision.  A statement of the case was issued on August 17, 
1999.  See 38 C.F.R. §§ 20.200, 20.202, 20.302 (2002).  The 
appellant submitted a VA Form 9 to the RO on November 26, 
1999.  Although untimely, the failure to file a timely 
substantive appeal does not automatically foreclose an 
appeal, render a claim final, or deprive the Board of 
jurisdiction.  Rowell v. Principi, 4 Vet. App.  9, 17 (1993).  
Here, as in Rowell, because there is no indication that the 
RO closed the appeal for failure to file a timely substantive 
appeal, and because the RO appears to have treated the 
appellant's November 26, 1999, filing as timely, there is no 
problem, with regard to the timeliness of the filing of the 
substantive appeal, which would deprive the Board of 
jurisdiction over this case.  See Gonzalez-Morales v. 
Principi, 16 Vet. App. 556 (2003).  

However, in a statement received at the Board in June 2003 
the veteran stated that he wanted to withdraw his claim for 
an increased  disability rating for residuals of a left ankle 
sprain.  He said that he was satisfied with the percentage 
awarded.  He has withdrawn this appeal and, hence, there 
remain no allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeal and it is dismissed without 
prejudice.


ORDER

The appeal is dismissed.



	                        
____________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

